DETAILED ACTION
Acknowledgements
The amendment filed 04/07/2022 is acknowledged.
Claims 1, 3-5, 7, 9-11, 13 and 15-23 are pending.
Claims 1, 3-5, 7, 9-11, 13 and 15-23 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1, 3-4, 7, 9-10, 13, 15-18 and 20-22 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
It is the applicant’s position that “claim 1 is not directed to an abstract idea. … if claim 1 is deemed to be directed to an abstract idea,…claim 1 integrates the recited features into a practical application that includes a block chain for facilitating a process of recording and tracking transaction data” The examiner respectfully disagrees.
The claim(s) recite(s) data accessing.  Specifically, the claims recite “providing … second data…; registering…third data…; retrieving…the third data…; accessing… the first data….”, which is business relations of fundamental economic principles or practices grouped within the “certain methods of organizing human activity” of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for performing data accessing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Contrary to the applicant’s argument that “claim 1 …includes a block chain for facilitating a process of recording and tracking transaction data”, blockchain is not in the claim language.  Moreover, even blockchain is in the claim, merely using blockchain as a database to record and track transaction data does not automatically integrate the abstract idea into a practical application. This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of information processing device and storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, performing data accessing including a user device requesting user data related to the second data, a provider device registering ACT related to the second data, the user device retrieving ACT, and the user device accessing the user data.  The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.    
Therefore, the rejection maintains.

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112, the arguments are moot in light of amendments.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments are moot in light of the new ground rejection.


Objections
Specification PGPub ¶0080 contains typographical error.  An appropriate correction or clarification is required.
[0080] In the information processing device 10 for the provider and the information processing device 20 for the user, application programs for selection for data provision by the information processing devices is stored in memoires of the information processing devices…

Claim 16 contains typographical error.  An appropriate correction or clarification is required.
Claim 16 recites “acquiring or referring to, …the information pressing system of the third party.”


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 9-11, 13 and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1, 3-5 and 16-19 are directed to a method, claims 7, 9-11 and 20-23 are directed to a system, claims 13 and 15 are directed to CRM.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) data accessing.  Specifically, the claims recite “providing … second data…; registering…third data…; retrieving…the third data…; accessing… the first data….”, which is business relations of fundamental economic principles or practices grouped within the “certain methods of organizing human activity” of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for performing data accessing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of information processing device and storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, performing data accessing including a user device requesting user data related to the second data, a provider device registering ACT related to the second data, the user device retrieving ACT, and the user device accessing the user data.  The use of a computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 7, 9-11, 13, 15 and 20-23 are system and apparatus claims that are used to perform the method claims 1, 3-5 and 16-19 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve data accessing including a user device requesting user data related to the second data, a provider device registering ACT related to the second data, the user device retrieving ACT, and the user device accessing the user data.  This only uses the processor or computer system to automate or implement the abstract idea of performing data accessing.  Dependent claims 3-5, 9-11 and 15 describe first data.  Dependent claims 16-17 and 20-21 describe requesting and acquiring data.   Dependent claims 18-19 and 22-23 describe auxiliary system.  These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the claims simply recite the concept of performing data accessing including a user device requesting user data related to the second data, a provider device registering ACT related to the second data, the user device retrieving ACT, and the user device accessing the user data.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of an information processing device and storage medium as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Insufficient Antecedent Basis
Claims 18 recites the limitation “wherein the auxiliary system…related to the information concerning the user…content of the individual.” in lines 4 and 5 of claim 18.
Claim 22 recites the limitation “wherein the auxiliary system… …content of the individual.” in line 5 of claims 22.

Unclear
Claim 16 recites “generating, based on the first data, processed data with an auxiliary system communicable by the first information processing device;”.  This renders the claim indefinite because it is unclear to one of ordinary skill in the art that the step is generating data by the first information processing device or processing data by an auxiliary system.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 7, 9, 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20130054803A1 (“Shepard et al.”) in view of US Grant Publication US9935934B1 (“Orozco et al.”).

Regarding claims 1, 7 and 13, Shepard et al. teaches:
providing, with the first information processing device, second data to the second information processing device, the second data designating a storage area on a network used by the first information processing device and the storage area being configured to facilitate a process of recording data using a distributed ledger; (Fig. 1 items 110, 120 and 130, Fig. 2 items 220 and 221; abs; ¶0013 and ¶0015)
retrieving, with the first information processing device, the third data (ACT) from the storage area on the network used by the first information processing device; and (Fig. 1 items 150; abs; ¶0025)
accessing, with the first information processing device, the first data stored in the storage device used by the second information processing device based on the third data (ACT) registered in the distributed ledger of the storage area. (¶0025)
Shepard et al. does not explicitly disclose:
registering, with the second information processing device, third data (ACT) as an element of data recorded in the distributed ledger in the storage area on the network based on the second data provided by the first information processing device, the third data (ACT) having a predetermined format that enables the first information processing device to access the first data stored in the storage device used by the second information processing device;
However, Orozco et al. discloses:
registering, with the second information processing device, third data (ACT) as an element of data recorded in the distributed ledger in the storage area on the network based on the second data provided by the first information processing device, the third data (ACT) having a predetermined format that enables the first information processing device to access the first data stored in the storage device used by the second information processing device; (Fig. 29 item 3130; abs; col 9 line 16-35)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Proxy Authentication of Shepard et al. by recording access ticket in a distributed ledger in accordance with the teaching of Orozco et al.. This modification improves the user experience as the stored access ticket can be reused within certain rules. (Orozco, col 1 lines 19-22)

Regarding claims 3, 9 and 15, Shepard et al. in view of Orozco et al. discloses all the limitations as described above.  With respect to “wherein the first data includes at least one of: identification information of the storage device, identification information of the second information processing device, and information indicating a generation time of the first data.”, it describes the first data.  However, the description of the first data is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 16 and 20, Shepard et al. in view of Orozco et al. discloses all the limitations as described above.  Orozco et al. further discloses:
generating, based on the first data, processed data with an auxiliary system communicable by the first information processing device; (col 7 ln 10-29)
transmitting, with at least one of the auxiliary system or the first information processing device, the processed data and inquiry data to an information processing device or an information processing system of a third party; and (col 7 ln 10-29)
acquiring or referring to, with the first information processing device or the auxiliary system, answer data from the information processing device or the information pressing system of the third party. (col 7 ln 10-29)

Regarding claims 17 and 21, Shepard et al. in view of Orozco et al. discloses all the limitations as described above.  Orozco et al. further discloses:
wherein the auxiliary system acquires data related to information concerning the user by referring to the third data (ACT) stored in the storage area on the network. (col 10 ln 36-55)

Regarding claims 18 and 22, Shepard et al. in view of Orozco et al. discloses all the limitations as described above.  With respect to “wherein the auxiliary system is operated by an expert related to the first data or operated via the first information processing device, and the processed data is generated from the data related to the information concerning the user according to inquiry content of the individual.” it describes the auxiliary system and processed data.  However, the description of the auxiliary system and the processed data are not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claims 19 and 23, Shepard et al. in view of Orozco et al. discloses all the limitations as described above.  With respect to “wherein the auxiliary system is implemented with an expert system or an artificial intelligence system related to the data, and the processed data is generated by the expert system or the artificial intelligence system.” It describes the auxiliary system and the processed data.  However, the description of the auxiliary system and the processed data are not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) ( In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20130054803A1 (“Shepard et al.”) in view of US Grant Publication US9935934B1 (“Orozco et al.”), and in further view of US Application Publication US20160125170A1 (“Abramowitz”).

Regarding claims 4 and 10, Shepard et al. in view of Orozco et al. discloses all the limitations as described above.  Shepard et al. and Orozco et al. do not disclose:
wherein the first data comprises data (MA) that includes a data set concerning a plurality of data items generated based on transaction data (TR) that includes history data concerning the user.
However, Abramowitz discloses:
wherein the first data comprises data (MA) that includes a data set concerning a plurality of data items generated based on transaction data (TR) that includes history data concerning the user. (Fig. 8 item 806; ¶0075)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the combined system of Shepard et al. and Orozco et al. by supporting a plurality of data items for user data in accordance with the teaching of Abramowitz. This modification enriches the data set and enhance the data usability.

Regarding claims 5 and 11, Shepard et al. in view of Orozco et al. and in further view of Abramowitz discloses all the limitations as described above.  Abramowitz further discloses:
wherein each of the plurality of data items indicates latest data in the data set of the history data. (¶0075)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685